Title: To James Madison from William C. C. Claiborne, 12 July 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 12 July 1805, New Orleans. “I enclose for your perusal a Copy of a Letter, which I this day received from the Reverend Mr. Walsh, together with my answer thereto. You will perceive that the Schism in the Church is not likely to be adjusted; I consider it a contest of an extreme delicate nature, and one in which I shall very reluctantly take a part, but I suspect that the Marquis of Casa Calvo is the Foreign Agent alluded to by Mr. Walsh, and if I should be furnished with evidence of his Interference, I shall hasten to inform him that his conduct is viewed as indelicate, and improper. The Monk who heads the opposition to Mr. Walsh is a Spaniard, and devoted to the Spanish Government, & there can be little doubt, but the Monks from the Havanna will come hence with the like foreign attachments; but I cannot see how their residence among us can be prevented.”
        